United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                        UNITED STATES COURT OF APPEALS                     March 3, 2004
                                 FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 03-50630
                               Summary Calendar


                          UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                     versus

                           MAURICIO JOE HERNANDEZ,

                                                         Defendant-Appellant.


              Appeal from the United States District Court
                    for the Western District of Texas
                            (SA-94-CR-73-ALL)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Mauricio Joe Hernandez appeals the 24-month sentence imposed

upon revocation of supervised release, which stemmed from his 1994

conviction for being a felon in possession of a firearm.                        (The

revocation was based upon Hernandez’ drug use and withdrawal from

a    drug   treatment    facility    against   the   advice   of     the    staff.)

Hernandez contends that the district court violated FED. R. CRIM.

P.    32(i)(3)(B)   by     failing   to   resolve    a   contested       issue     at

sentencing: whether Hernandez would be eligible for intensive drug


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
treatment in prison in the light of his former gang affiliation,

which   could   require        his   segregation      from    the   regular   prison

population.

      The parties dispute:           whether FED. R. CRIM. P. 32 required the

district court to make a finding on the availability of drug

treatment; and whether Hernandez preserved this issue by objecting

at   sentencing.        We   need    not    resolve   these    contentions;      even

deciding them      in    the    light      most   favorable    to   Hernandez,    the

sentence was proper.         The sentencing transcript reflects that the

district court implicitly determined that this issue would not

affect sentencing.       Hernandez has not demonstrated that the court

imposed a sentence in violation of law or that the sentence was

plainly unreasonable.          See United States v. Stiefel, 207 F.3d 256,

259 (5th Cir. 2000).

                                                                       AFFIRMED




                                            2